                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


JORGE D. GOMEZ                                    §

VS.                                               §              CIVIL ACTION NO. 1:17-CV-271

WARDEN, FCI BEAUMONT                              §

            MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner, Jorge D. Gomez, an inmate confined at FCC Beaumont, proceeding pro se, filed
this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Keith Giblin United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends the petition for writ of habeas corpus be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleading. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       After careful consideration, the court finds petitioner’s objections lacking in merit. As

outlined by the Magistrate Judge, the Supreme Court has not expressly held that Mathis applies

retroactively to cases on collateral review. Mathis v. United States, 136 S.Ct. 2243 (2016).

Furthermore, the Fifth Circuit’s decisions in Hinkle and Tanksley do not compel a different result

as the court applied Mathis on direct appeal, not collateral review. United States v. Hinkle, 832 F.3d

569 (5th Cir. 2016); United States v. Tanksley, 848 F.3d 347 (5th Cir. 2017). Moreover, Hinkle and

Tanksley were decided by the Fifth Circuit Court of Appeals and not by the Supreme Court.

       Finally, petitioner challenges a sentencing enhancement. Thus, petitioner’s challenge does

not suggest that he was convicted of a nonexistent offense. See In re Bradford v. Tamez, 660 F.3d
226, 230 (5th Cir. 2011) (“a claim of actual innocence of a career offender enhancement is not a

claim of actual innocence of the crime of conviction and, thus, is not the type of claim that warrants

review under § 2241); Padilla v. United States, 16 F.3d 424, 427 (5th Cir. 2005); Kinder v. Purdy,

222 F.3d 209, 213-14 (5th Cir. 2000). This Court is bound by Fifth Circuit Court precedent and

petitioner’s objections lack merit.

                                              ORDER

       Accordingly, petitioner’s objections are OVERRULED.               The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. A Final Judgment will be entered in accordance with the recommendations of the

Magistrate Judge.

       SIGNED this the 26 day of October, 2018.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                  2
